Holcomb, J.
After decree in foreclosure proceedings of a real estate mortgage, an order of sale was issued to the sheriff to sell the land as upon execution to satisfy such decree.' Appraisers were called as by law provided, who, with the sheriff, appraised the gross value of the property in question at the sum of $3,000. The defendants, after appraisement as aforesaid, filed objections to the same, and moved to set the appraisement aside, assigning substantially, as reasons therefor, that the appraisement was so obviously below the actual value of the property that the appraisement was fraudulent within itself, and that to permit the appraisement to stand would work an actual fraud on the defendants, by permitting the property to sell for $2,000, when it is actually worth $4,000 more. *143The property passed to sale, notwithstanding the aforesaid objections, and upon motion for confirmation of sale the same objections were interposed. The motion to set aside the appraisement and objections to the confirmation of sale were overruled, and the sale confirmed. From this ruling the case is brought here for review. In support of the defendants’ objections to the appraisement, several, affidavits as to the value of the property were filed, as well as counter-affidavits on the part of the plain - tiffs, all of which are preserved by bill of exceptions. From this evidence, it appears that six witnesses testified that the property was Avorth $3,500; six, that it was worth $3,000; and two, that it was worth $2,500.
The gross appraisement being for the sum of $3,000, ■ it can hardly be said that the appraisement was so low as to be presumptively fraudulent. From an examination of the evidence, it appears that the appraisement made is not materially disproportionate to the actual market value of the property, and no sufficient cause exists to justify its being vacated or set aside.
The ruling complained of is supported by the evidence, is right and is therefore
Affirmed.